Case 2:20-cv-14159-RLR Document 28 Entered on FLSD Docket 10/26/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

                                 CASE NO.: 2:20-cv-14159-RLR

  DJ LINCOLN ENTERPRISES, INC.

                Plaintiff,
         v.

  GOOGLE, LLC,

              Defendant.
  _____________________________________

                             JOINT DISCOVERY STATUS REPORT

         Plaintiff, DJ Lincoln Enterprises, Inc., and Defendant, Google LLC, pursuant to the
  Order Setting Discovery Status Conference and Order Requiring Joint Discovery Status Report
  [Dkt. 24], respectfully file their Joint Discovery Status Report, as follows:

     a) Discovery propounded by each party.

                The parties have not served any discovery requests. Plaintiff intends to propound
                interrogatories and a request for production of documents on October 26, 2020.

     b) Whether the discovery requests have been answered.

                No discovery requests have been served or answered.

     c) The status of deposition, including number already taken, number of remaining
        depositions and whether they have been scheduled, and an explanation of any delay in
        scheduling the remaining depositions.

                The parties have not scheduled or taken any depositions.
Case 2:20-cv-14159-RLR Document 28 Entered on FLSD Docket 10/26/2020 Page 2 of 4




     d) The status of expert disclosures.

                The parties have not exchanged expert disclosures. Plaintiff expects to submit its
                Rule 26(a)(2) disclosure on November 10, 2020, but may request an extension of
                14 days.

     e) Whether there are outstanding discovery disputes.

                By Plaintiff:

                Plaintiff has refrained from serving discovery because of the pendency of
                Google’s motion to dismiss and because of Google’s stated intention to file a
                motion to stay discovery. Plaintiff intends to serve interrogatories and a request
                for production of documents on October 26, 2020. Plaintiff anticipates that this
                will trigger objections and a motion to stay discovery.

                By Defendant:

                As reflected in the parties’ Rule 16.1 statement [Dkt. 17], Defendant has objected
                to proceeding with discovery while its motion to dismiss is pending. Plaintiff
                indicated that it planned to proceed with discovery over Defendant’s objection,
                but has not yet propounded any requests. Defendant is prepared to file a motion to
                stay discovery if that motion becomes necessary, but unless and until Plaintiff
                propounds discovery in this case, Defendant submits that there are no discovery
                disputes ripe for this Court's consideration.

     f) Whether the parties believe that a discovery status conference is needed and whether it
        may be canceled.

                By Plaintiff:

                In light of the procedural posture of the case and Google’s stated position
                regarding discovery, Plaintiff submits that the discovery status should occur at a
                later date prior to the discovery cutoff on January 8, 2021.

                By Defendant:

                Defendant submits that a discovery status conference would be premature. As
                reflected in the parties’ Rule 16.1 statement [Dkt. 17], Defendant objected to
Case 2:20-cv-14159-RLR Document 28 Entered on FLSD Docket 10/26/2020 Page 3 of 4




                proceeding with discovery while its motion to dismiss was pending, and the
                parties have not exchanged any discovery requests. Defendant proposes the status
                conference presently scheduled to occur at 3:00 PM on October 29, 2020, be
                vacated and continued to a later date following the Court’s resolution of
                Defendant’s motion to dismiss.

     g) Whether the parties can certify that all discovery will be completed by the discovery
        deadline.


                By Plaintiff:

                In light of Google’s stated position regarding discovery, Plaintiff certifies that it
                will likely be unable to complete discovery by the January 8, 2021 deadline.
                Plaintiff anticipates needing to take depositions of Google’s officers and
                engineers responsible for implementation of the censorship policies and practices
                at issue in this case. If a motion to stay discovery is filed, Plaintiff believes there
                will be no way to complete the discovery and deposition prior to the January 8,
                2021 deadline.

                By Defendant:

                In the event that any part of Defendant’s motion to dismiss is denied, Defendant
                certifies that it currently anticipates being able to complete discovery on an
                expedited basis and by the January 8, 2020 discovery deadline. Defendant does
                not anticipate needing to exchange large volumes of documents, does not
                currently intend to call any primary/initial expert witnesses, and anticipates that it
                will only need to take 2 depositions, of Plaintiff’s principals Darren and Jennifer
                Lincoln, in connection with its defense in this case.


                                Signatures on Counsel on Next Page
Case 2:20-cv-14159-RLR Document 28 Entered on FLSD Docket 10/26/2020 Page 4 of 4




  Respectfully Submitted,


   Attorneys for Plaintiff                     Attorneys for Defendant

   John C. Smith, Esquire                      Nathan M. Berman
                                               Email: nberman@zuckerman.com
   John C. Smith, P.A.
                                               ZUCKERMAN SPAEDER LLP
   2385 NW Executive Center Drive, Suite 100   101 E. Kennedy Blvd., Suite 1200
   Boca Ratori, FL.33431                       Tampa, Florida 33602
   Telephone: (561) 394-4666                   Telephone: (813) 221-1010
   Fax: (561) 962-2710                         Facsimile: (813) 223-7961
   Email: jsmith@bociaplaw.com
                                               Brian M. Willen (admitted pro hac vice)
                                               Email: bwillen@wsgr.com
   Steven S. Biss (VSB # 32972)
                                               ALEXANDER S. ZBROZEK (admitted pro
   300 West Main Street, Suite 102             hac vice)
   Charlottesville, Virginia 22903             Email: azbrozek@wsgr.com
   Telephone: (804) 501-8272                   WILSON SONSINI GOODRICH &
   Fax: (202) 318-4098                         ROSATI, P.C.
   Email: stevenbiss@earthlink.net             1301 Avenue of the Americas
                                               New York, NY 10019
                                               Telephone: (212) 999-5800
                                               Facsimile: (212) 999-5899

                                               Lauren Gallo White (admitted pro hac vice)
                                               Email: lwhite@wsgr.com
                                               WILSON SONSINI GOODRICH &
                                               ROSATI, P.C.
                                               650 Page Mill Road
                                               Palo Alto, CA 94304
                                               Telephone: (650) 493-9300
                                               Facsimile: (650) 565-5100
